UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended September 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No.000-54090 CAREVIEW COMMUNICATIONS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4659068 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 405 State Highway 121, Suite B-240, Lewisville, TX75067 (972) 943-6050 (Address of Principal Executive Offices) (Issuer’s Telephone Number) N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerþNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Noþ The number of shares outstanding of the Issuer’s Common Stock as of November 8, 2012 was 132,526,042. CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES INDEX Page PART I - FINANCIAL INFORMATION Item. 1 Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risks 32 Item 4. Controls and Procedures 32 Part II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 34 2 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (unaudited) ASSETS Current Assets: Cash $ $ Accounts receivable, net of allowance of $0 and $15,984, respectively Other current assets Total current assets Property and equipment, net of accumulated depreciation of $2,519,078 and $1,319,882, respectively Other Assets: Intangible assets, net of accumulated amortization of $2,630,349 and $2,206,761, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Notes payable, net of debt discount of $339 and $32,255, respectively Mandatorily redeemable equity in joint venture, net of debt discount of $339 and $32,255, respectively Accrued interest Other current liabilities Total current liabilities Long-term Liabilities: Senior secured convertible notes, net of debt discount of $18,247,406 and $17,925,049, respectively Notes payable, net of current portion and net of debt discount of $58,925 and $100,715, respectively Mandatorily redeemable equity in joint venture, net of current portion and net of debt discount of $58,925 and $100,715, respectively Total long-term liabilities Total liabilities Commitments and Contingencies Stockholders' Equity: Preferred stock - par value $0.001; 20,000,000 shares authorized; no shares issued and outstanding — — Common stock - par value $0.001; 300,000,000 shares authorized; 132,526,042 and 131,455,407 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total CareView Communications, Inc. stockholders' equity Noncontrolling interest ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying footnotes are an integral part of these condensed consolidated financial statements. 3 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended Nine Months Ended September30,2012 September30,2011 September30,2012 September30,2011 Revenues, net $ Operating expenses: Network operations, including non-cash costs of $27,668 and $13,834 for the three months ended September 30, 2012 and 2011, respectively, and $55,334 and $41,500 for the nine months ended September 30, 2012 and 2011, respectively General and administration, including non-cash costs of $356,694 and $395,168 for the three months ended September 30, 2012 and 2011, respectively, and $1,097,480 and $931,723 for the nine months ended September 30, 2012 and 2011, respectively Non-cash expense (reversal) related to valuation of HealthCor derivatives — ) — Sales and marketing Research and development Depreciation and amortization Total operating income (expense) ) Operating income (loss) Other income and (expense): Interest expense ) Interest income Other income 82 96 Total other income (expense) Income (loss) before taxes ) ) ) Provision for income taxes — Net income (loss) Net loss attributable to noncontrolling interest ) Net income (loss) attributable to CareView Communications, Inc. $ ) $ $ ) $ ) Net income (loss) per share attributable to CareView Communications, Inc. $ ) $ $ ) $ ) Weighted average number of common shares outstanding, basic and diluted The accompanying footnotes are an integral part of these condensed consolidated financial statements. 4 CAREVIEW COMMUNICATIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Nine Months Ended September30,2012 September30,2011 CASH FLOWS FROM OPERATING ACTIVITES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash flows provided by (used in) operating activities: Depreciation Provision (reversal) for doubtful accounts ) — Amortization of intangible assets Amortization of debt discount Amortization of prepaid consulting costs — Amortization of installation costs Amortization of distribution/service costs Amortization of deferred debt issuance costs — Interest incurred and capitalized but not paid Stock based compensation related to options granted Warrants issued for services Non-cash compensation associated with HealthCor — Changes in operating assets and liabilities: Accounts receivable ) ) Other current assets ) Other assets ) Accounts payable ) Accrued interest ) Accrued expenses and other current liabilities Net cash flows used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment ) ) Deferred installation costs ) ) Patent and trademark costs ) ) Purchase of computer software ) — Net cash flows used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from notes payable Proceeds from exercise of options and warrants Repayment of notes payable ) ) Net cash flows provided by financing activities Increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid for interest $ $ Cash paid for income taxes $
